NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       SEP 24 2020
                                                                     MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

YENNI LUKMAN SIMON,                             No.   15-70051

                Petitioner,                     Agency No. A089-884-296

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted September 3, 2020**
                              Pasadena, California

Before: SILER,*** BERZON, and LEE, Circuit Judges.

      Yenni Simon petitions for review of the Board of Immigration Appeals’

(BIA’s) denial of her motion to reopen removal proceedings. We have jurisdiction

under 8 U.S.C. § 1252(a), and we review the BIA’s denial of a motion to reopen for


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Eugene E. Siler, United States Circuit Judge for the U.S.
Court of Appeals for the Sixth Circuit, sitting by designation.
abuse of discretion. See Martinez v. Barr, 941 F.3d 907, 921 (9th Cir. 2019). We

deny the petition.

      Simon argues that her failure to timely file her motion to reopen, filed in 2014,

is excused because conditions for Christians in Indonesia have sufficiently changed

since her merits hearing in 2010. See Chandra v. Holder, 751 F.3d 1034, 1036–37

(9th Cir. 2014) (explaining “changed conditions exception” to time limitation for

motion to reopen).

      The evidence that Simon proffered in her motion to reopen, however, is not

“qualitatively different” from the evidence in the previous hearing. See Najmabadi

v. Holder, 597 F.3d 983, 987 (9th Cir. 2010). In her merits hearing, Simon filed

reports and news articles about the mistreatment of Christians in Indonesia,

including vandalism against churches and refusals by local officials to grant

Christian groups permission to build permanent structures. The evidence attached

to the motion to reopen is largely of the same type: reports and news articles detailing

discrimination against Christians and refusals by local officials to allow Christian

churches to operate. Though Simon’s new evidence shows the same troubling

situation as her old evidence, the new evidence does not show that from 2010

through 2014 the treatment of Christians has deteriorated.

      Though Salim v. Lynch, 831 F.3d 1133, 1138–39 (9th Cir. 2016), found a

change in conditions for Christians in Indonesia from 2006 to 2013, that case dealt


                                           2
with a different record and a different time period. For example, many of the

incidents that Simon pointed to in her initial merits hearing occurred in 2008 and

2009. In Simon’s case, however, the relevant time period to consider is from 2010

to 2014. It appears that there was a major change in conditions for Indonesian

Christians after 2006 but before 2010, which means that conditions could have

materially changed from 2006 to 2013 but not from 2010 to 2014.

      As for the alleged discrimination against ethnic Chinese residents, Simon

points only to personal anecdotes to show changed conditions, which is insufficient

to show changed conditions in the country as a whole. See Chandra, 751 F.3d at

1037 (noting that “the first requirement would prohibit a motion to reopen that relies

solely on a change in personal circumstances”).

      PETITION DENIED.




                                          3